Citation Nr: 1505656	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-33 555A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether the retroactive payment of VA disability compensation in the amount of $580.00 was calculated correctly.


REPRESENTATION

Appellant represented by:	Michael Harris, Veterans Service Representative


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran had active military service from February 1963 to February 1967, and from October 1967 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, in which the RO, among other things, awarded the Veteran special monthly compensation (SMC) based on the housebound criteria being met, effective from October 18, 2006, to January 1, 2007.  


FINDING OF FACT

The Veteran's award of SMC entitled to him additional VA disability compensation in the amount of $580.00 for the months of November and December 2006.


CONCLUSION OF LAW

A retroactive payment of VA disability compensation in the amount of $580.00 was calculated correctly.  38 U.S.C.A. §§ 1114 (West 2002 & Supps. 2006 and 2007); 38 C.F.R. §§ 3.31, 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Analysis

In the September 2011 decision from which this appeal stems, the Veteran was awarded service connection for coronary artery disease, effective from October 18, 2006.  The RO assigned a 100 percent rating from October 18, 2006, to January 1, 2007, and a 10 percent rating thereafter.  Notably, prior to being awarded service connection for coronary artery disease, the Veteran was in receipt a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective from February 1, 2000, and was also service connected for posttraumatic stress disorder (PTSD), which disability had been evaluated as 70 percent disabling since February 1, 2000.  Also in the September 2011 decision, the RO awarded entitlement to SMC under 38 U.S.C.A. § 1114(s) from October 18, 2006, to January 1, 2007, as this was the period of time in which the Veteran had a single service-connected disability rated as 100 percent disabling (coronary artery disease) and an additional service-connected disability independently ratable at 60 percent (PTSD).  See 38 U.S.C.A. 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2014).  Because the Veteran's coronary artery disease was rated at 100 percent during this period, the Veteran's TDIU rating was discontinued, but was reinstated effective January 1, 2007.

The Veteran was notified of the RO's decision by a letter dated in October 2011, which letter also informed the Veteran that he was entitled to an estimated payment of retroactive benefits in the amount of $580.00 on account of his entitlement to SMC from October 18, 2006, to January 1, 2006.  The Veteran disagrees with retroactive payment amount, arguing that he should have been paid a higher rate of benefits for all or part of the month of October 2006, as his award of SMC became effective during that month.  

Effective December 1, 2005, a single veteran with no dependents who was considered to be 100 percent disabled was paid disability compensation in the amount of $2,393.00.  See http://www.benefits.va.gov/COMPENSATION/resources_comp0105.asp.  That amount was increased to $2,471.00, effective December 1, 2006.  See http://www.benefits.va.gov/COMPENSATION/resources_comp0106.asp.  

Effective December 1, 2005, a single veteran with no dependents who was entitled to special monthly compensation at the "S" rate was paid disability compensation in the amount of $2,678.00.  See http://www.benefits.va.gov/COMPENSATION/resources_comp0205.asp.  That amount was increased to $2,766.00, effective December 1, 2006.  See http://www.benefits.va.gov/COMPENSATION/resources_comp0206.asp.  

The laws governing the payment of VA compensation benefits provides that "[r]egardless of VA regulations concerning effective dates of awards, and except as provided in paragraph (c) of this section, payment of monetary benefits based on original, reopened, or increased awards of compensation, pension, dependency and indemnity compensation, or a monetary allowance under 38 U.S.C. chapter 18 for an individual who is a child of a Vietnam veteran or a child of a veteran with covered service in Korea may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31 (2014) (emphasis added).  The Veteran's award of SMC is not one of the specified exclusions set forth in subsection (c) of the applicable regulation.  Id.  Thus, contrary to his assertion that he is entitled to additional monetary benefits for the month of October 2006 because his entitlement to SMC became effective in October 2006, the law is clear that the payment of benefits does not begin until the first day of the calendar month following the month in which the award became effective.  Id.  

In the instant case, the Board concludes that the RO correctly calculated the amount of retroactive benefits to which the Veteran was entitled.  In the instant case, the only real change in the amount of VA disability compensation the Veteran was to receive on account of his award of service connection for coronary artery disease came from his entitlement to SMC for the period from October 18, 2006, to January 1, 2007, as he was being compensated at the 100 percent level on account of his award of TDIU prior to this time.  As set forth above, the Veteran's award of SMC increased his rate of compensation from $2,393.00 to $2,678.00 for the month of November 2006 (or by $285.00) and from $2,471.00 to $2,766.00 for the month of December 2006 (or by $295.00).  Again, regardless of the effective date of his award of service connection for coronary artery disease or of his entitlement to SMC, compensation payments may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.  Thus, as determined correctly by the RO, the Veteran was entitled to an additional $580.00 in VA disability compensation for the months of November and December 2006 and an additional amount is not warranted.


II.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board finds that under the facts of the present case, the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where, as here, the law is dispositive in a matter, the notice provisions of the VCAA have no effect.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  That is because no further notice or assistance to the Veteran would result in a different outcome because the facts make clear that the Veteran is not entitled to the payment of SMC for the month of October 2006.  Further, VA has no further duty to assist the Veteran in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating his claim.  See 38 U.S.C.A. § 5103A (West 2014); Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  Moreover, because the issue is not medical in nature, there was no duty to provide a medical examination or obtain a medical opinion.



ORDER

The retroactive payment of VA disability compensation in the amount of $580.00 was calculated correctly.




____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


